Citation Nr: 1641769	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  14-28 510A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1. Resolving all doubt in favor of the Veteran, the Veteran likely set foot in the Republic of Vietnam (Vietnam) during service between 1968 and 1969.

2. The Veteran has a current diagnosis of ischemic heart disease that is presumed to be related to exposure to herbicide agents, including Agent Orange, during service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for ischemic heart disease.  Specifically, he contends that the scope of his duties as a tactical fighter pilot in Thailand from 1968 to 1969 required him to spend time on the ground in Vietnam, such that he is entitled to service connection for ischemic heart disease on a presumptive basis.  

Generally, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In addition, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e), which includes ischemic heart disease, if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).
  
Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2014); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

Here, a current diagnosis of ischemic heart disease, for which the Veteran underwent coronary artery bypass graft surgery, is confirmed by the evidence of record.  See March 2011 Ischemic Heart Disease Disability Benefits Questionnaire.   Thus, the dispositive issue is whether the Veteran set foot in Vietnam, which would entitle him to the presumption of exposure to herbicide agents, including Agent Orange, and an award of service connection for ischemic heart disease on a presumptive basis.

Overall, the Board finds the Veteran's reports that he set foot on the ground in Vietnam are both competent and credible, as the Veteran's statements are consistent with the nature and circumstances of his service.  See Layno, 6 Vet. App. at 469-70; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, the Veteran's service personnel records show that the Veteran was a tactical fighter pilot and was assigned to a base in Thailand.  The Board finds that the Veteran's reports that he traveled on an Air Force T-39 aircraft, "Scatback Charlie," and he landed and refueled in Vietnam and other countries in Southeast Asia during combat missions are consistent with his military occupational specialty.  This finding is supported by service personnel records that show that he flew in over 180 combat missions over Southeast Asia. 

In an attempt to verify the Veteran's statements regarding his service, VA submitted an inquiry to the National Personnel Records Center (NPRC) in December 2010 asking for dates of service in Vietnam.  The NPRC reported that it was unable to determine whether or not the Veteran served in Vietnam.  In a memorandum dated in May 2011, the VA issued a formal finding that the information required to verify the Veteran's service in Vietnam, or Agent Orange exposure during military service, was insufficient to send to the Joint Services Records Research Center (JSRRC) or the National Archives and Records Administration (NARA).  VA issued a similar formal finding of a lack of information required to verify service in Vietnam, or herbicide exposure, in a memorandum dated in June 2014.  

While there are no service department records on file that expressly confirm that the Veteran set foot on the ground in Vietnam, when considering the totality of circumstances surrounding the nature of the Veteran's service and resolving all doubt in his favor, the Board finds that it is as likely as not that the Veteran set foot on land in Vietnam in the course of his service.  38 C.F.R. § 3.102 (2015).  Thus, the Veteran's herbicide exposure is presumed.  38 C.F.R. § 3.307(a)(6)(iii).   

In sum, in light of the Veteran's current diagnosis of ischemic heart disease and his presumed exposure to herbicides during service, the Board finds that service connection for ischemic heart disease is warranted.  See 38 C.F.R. § 3.309(e); see also 38 C.F.R. § 3.307(a)(6).


ORDER

Service connection for ischemic heart disease is granted.



_______________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


